DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed March 9, 2021.  Claims 9 and 11 are currently amended.  Claims 1-8, 10, and 13-15 were canceled.  Claims 9, 11, and 12 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 9 and 12 as being unpatentable over Usagawa (US 2013/0186178 A1) in view of Tateishi et al (US 2010/0231239 A1) is withdrawn in view of applicant’s claim amendments.
	
Allowable Subject Matter
Claims 9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose a gas sensor, specifically including a heater wire that includes a first heater wire connected between a first terminal and the source electrode and the drain electrode of the field effect type sensor, in addition to a second heater wire connected between a second terminal and the source electrode and the drain electrode of the field effect type sensor, wherein a first voltage is supplied to the first terminal and a voltage different from the first voltage is supplied to the second terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 18, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798